DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0142383 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 

Response to Amendment
The amendment filed on 11/12/2021 has been entered:
Claim 1 and 3 – 16 remain pending in the application;
Claim 1, 3 and 4 are amended.

Applicant’s amendments to claim have overcome each and claim objections set forth in the Final Office Action mailed on 08/16/2021. The corresponding claim objections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 and 3 – 16 under 35 U.S.C. 103 have been fully considered, but they are not persuasive and/or the amendments to claim render arguments moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “the user interface further configured to display image generation and manipulation controls associated with the different views represented by the subset of graphical icons, and wherein the user interface selectively activates one or more of the image generation and manipulation controls responsive to the selection of the graphical icon”. Applicant submitted on p.5 – 6, in the Response submitted on 10/13/2021, that “Kariathungal does not disclose or suggest anything having to do with the reconfiguration of selectable icons on a graphical user interface, let alone specifically based on target anatomy, as is recited in claim 1”, “Kariathungal describes nothing regarding the reconfiguring of selectable icons on a user interface of an ultrasound system, for controlling subsequent operations of the ultrasound system.” In addition, applicant submitted on p.6, in the Response submitted on 11/12/2021, that “None of the 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, with respect to applicant’s arguments submitted on 10/13/2021 about the feature of selection and the teaching of Kariathungal, as discussed in the interview on 10/21/2021, Yuji in view of Kariathungal teaches such feature. The prior art reference (or references when combined) need not teach or suggest all the claim limitations. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). See MPEP 2141. Kariathungal does not need to teach all limitation such as the feature of reconfiguration of selected icons. Instead, Yuji teaches such selection and reconfiguration image display in user interface (see Yuji; [0058] – [0060], [0066]). The difference between Yuji and the claimed invention is the selection based on the target anatomy. Kariathungal is introduced to teach this difference. As taught by Kariathungal, a hanging protocol defines how the images are presented next (see Kariathungal; [0049]) and such selection is based on anatomy (see Kariathungal; [0059]). The rationale to modify the teaching of Yuji with the selection based on Kariathungal is also explicitly recited on p.10 of the Final Office Action mailed on 08/16/2021.
Second, Yuji does teach the amended limitation “the user interface further configured to display image generation and manipulation controls associated with the different views represented by the subset of graphical icons, and wherein the user interface selectively activates one or more of the image generation and manipulation 
Thus, applicant’s arguments regarding the rejection to independent claim 1 have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of dependent claims, applicant’s remarks submitted on p.6 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.5 – 6 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the 2D ultrasound image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the above limitation is interpreted as the same ultrasound image introduced in claim 1 line 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 6 – 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP 2001161693 A; published on 06/19/2001) in view of Kiefer et al. (US 2010/0293505 A1; published on 11/18/2010) (hereinafter “Kiefer”) and Kariathungal et al. (US 2007/0197909 A1; published on 08/23/2007) (hereinafter “Kariathungal”).

Note: all citations with respect to the reference Yuji are based on the machine-generated translation obtained from European Patent Office website.


a transducer array ("… and an ultrasonic transducer 4 …" [0011]; an array of transducer elements is a must-have for ultrasound imaging, especially in 3D imaging) configured to transmit ultrasound waves to a target anatomy and receive ultrasonic echoes in response ("… forming an ultrasonic transmission/reception part for transmitting and receiving ultrasonic waves ..." [0012]; "... this ultrasonic wave is transmitted to an organ or the like in the body cavity with which the tip portion of the probe insertion portion 5 is abutted, and is reflected at a portion where the acoustic impedance is changed, and becomes a reflected ultrasonic wave ..." [0015]);
a user interface (“… by selecting the other window 80 for switching the display screen of the setting tab 49 in FIG. 11, as shown in FIG. 32 …” [0058]; see Fig.32) configured to display a plurality of selectable graphical icons ("… a box format {orthogonal coordinate format} perspective projection image in thumbnail format is displayed. Ob{Box} 81a, cylinder format {cylindrical coordinate format} perspective projection image Ob{Cylinder} 81b ... A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]); and
a processor ("The drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the display unit 13 are controlled by the control unit 14." [0017]; “A data processing unit for performing data processing on echo data of a three-dimensional area …” [0066]) configured to:

select a subset of graphical icons ("As for the still image, by selecting the other window 80 for switching the display screen of the setting tab 49 in FIG. 11, as shown in FIG. 32 … a box format {orthogonal coordinate format} perspective projection image in thumbnail format is displayed. Ob{Box} 81a, cylinder format {cylindrical coordinate format} perspective projection image Ob{Cylinder} 81b ... A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]) from a plurality of graphical icons stored in memory (“In an ultrasonic image diagnostic apparatus including a storage means for storing an application program for ultrasonic diagnosis …” [0066]; the graphical icons are inherent components of any application program in the art of computer), and cause the selected subset of graphical icons to be displayed (“… are displayed and thumbnails. By selecting an image, a switching screen 81 in which various display formats can be selected is displayed.” [0058]) via the user interface (“… by selecting the other window 80 for switching the display screen of the setting tab 49 in FIG. 11, as shown in FIG. 32 …” [0058]; see Fig.32), wherein each graphical icon of the selected subset comprises a thumbnail image associated with a different view of the target anatomy ("Ob{Box} 81a, cylinder format {cylindrical coordinate format} perspective projection image Ob{Cylinder} 81b, box format {orthogonal coordinate format} surface projection image Su{Box} 81c, 
Yuji fails to explicitly teach the processor configured to receive, via the user interface, system input for identification of the target anatomy, wherein the system input comprises a user input specifying the target anatomy or a selection of the ultrasound image as a reference image for determining the target anatomy; and the selection of the subset of the plurality of graphical icons is based on the target anatomy.
However, in the same field of endeavor, Kiefer teaches the processor (“The units of the system 100 may be implemented using a processor.” [0116]) configured to receive, via the user interface, system input (“The tip of the arrow-shaped pointer controlled by the indication unit 115 points at the indicated location.” [0094]; “The second exemplary action is displaying a window comprising a menu having five entries.” [0095]; see Fig.4 and Fig.5) for identification of the target anatomy, wherein the system input comprises a user input specifying the target anatomy (“The tip of the arrow-shaped pointer controlled by the indication unit 115 points at the indicated location. In response to the pointer-over event triggered by the trigger unit 120, the identification unit 125 identified the RCA as the segmented anatomical structure.” [0094]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the diagnostic system as taught by Yuji with the diagnostic system as taught by Kiefer. Doing so would make it possible for 
Yuji in view of Kiefer fails to explicitly teach the selection of the subset of the plurality of graphical icons is based on the target anatomy.
However, in the same field of endeavor, Kariathungal teaches the selection of the subset of the plurality of graphical icons is based on the target anatomy (“Selection of a hanging protocol on a PACS workstation may be based on a plurality of criteria, such as a number of connected displays, a modality, an anatomy, and a procedure, for example.” [0059]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the diagnostic system as taught by Yuji with the customized display of medical images as taught by Kariathungal. Doing so would make it possible for “allowing a user to switch views for easy reading of an image study” (see Kariathungal; [0013]).

Regarding claim 3, Yuji in view of Cupples teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein the user input comprises a touch-based input further configured to identify a viewing orientation of the target anatomy or protocol configured to view the target anatomy ("In addition, one-touch operation can be used to switch between endoscopic display images, surface projection displays, images that switch between the mouth side and the anus side of surface projection displays, and ultrasonic images such as the cylinder format {cylindrical coordinate format} of surface projection display." [0062]).

Regarding claim 6, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein each of the graphical icons of the selected subset of graphical icons comprises a thumbnail image of a 3D view of the target anatomy ("… the endoscopic display image 82a shown in FIG. 33 is an image for switching the mouth side and the anus side. Switching between a box format {orthogonal coordinate format} 82b for surface projection display and a box format {orthogonal coordinate format} 82c for surface projection display, and an ultrasonic image such as a cylinder format {cylindrical coordinate format} 82d for surface projection display." [0059]; see Fig.33; “A data processing unit for performing data processing on echo data of a three-dimensional area … a first layer surface extraction unit that sets an extraction position of the surface of the first layer of the tissue from the surface of the tissue of the living body. And a second layer surface extraction means for extracting a portion at a constant distance {depth} from the surface of the first layer as the surface of the second layer, and a depth change for arbitrarily changing the constant distance {depth}.” [0066]; in image processing, the above surface extraction at different distance is the process of 3D volume rendering), and wherein the processor is further configured to produce at least one 3D image of the 3D view of the target anatomy that corresponds to a selected graphical icons ("… the endoscopic display image 82a shown in FIG. 33 is an image for switching the mouth side and the anus side. Switching between a box format {orthogonal coordinate format} 82b for surface projection display and a box format {orthogonal coordinate format} 82c for 

Regarding claim 7, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 6, and Yuji further teaches wherein the processor is further configured to generate a multiplanar view of the target anatomy from 3D image data used to produce the at least one 3D image ("Further, when the thumbnail image DPR image DPR81g is selected, the radial image 83b and the linear image 83a that form the DPR image 83 of FIG. 34 are displayed simultaneously …" [0060]; see Fig.34).

Regarding claim 8, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 6, and Yuji further teaches a system controller ("The drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the display unit 13 are controlled by the control unit 14." [0017]) that, based on the system input, is adapted to modify the at least one 3D image ("A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]) and control settings of the system ("Specifically, the drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the like are controlled according to an instruction from the keyboard 15a or the like of the input operation unit 15." [0017]) with a 3D display processor ("… the display unit 13 are controlled by the control unit 14." [0017]).

Regarding claim 14, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein the user interface is 

Regarding claim 16, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein at least one graphical icon of the selected subset of graphical icons is configured to invoke, upon selection, a macro which executes instructions that reconfigure an operation of at least one control of the user interface ("… and thumbnails are displayed. A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]; "… when the thumbnail image DPR image DPR81g is selected, the radial image 83b and the linear image 83a that form the DPR image 83 of FIG. 34 are displayed simultaneously ..." [0060]; here the simultaneous display of two images are interpreted as the UI control macro).


Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 1, and further in view of Cupples et al. (US 2002/0167549 A1; published on 11/14/2002) (hereinafter "Cupples").



Yuji in view of Kiefer and Kariathungal fails to explicitly teach wherein the orientation of the transducer array relative to the target anatomy is derived from the reference image or specified by the user via the user interface.
However, in the same field of endeavor, Cupples teaches wherein the orientation of the transducer array relative to the target anatomy is derived from the reference image or specified by the user via the user interface ("Body marker region 300 comprises … and a probe position text sequence 308 … probe position text sequence 308 is automatically and continuously generated and displayed based on the position of the probe icon 306. Probe icon 306, in turn, is manipulated by the user through trackball 212 and probe orientation knob 214 according to the user's estimate of the position of the actual ultrasound probe ..." [0032]; "The term 'position' refers to the collective location and orientation information." [0007]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with the orientation information input as taught by Cupples. Doing so would make it possible 

Regarding claim 15, Yuji in view of Kiefer, Kariathungal and Cupples teaches all claim limitations, as applied in claim 4, and Yuji further teaches a user interface having an area adapted to contain characteristics of the reference image ("The display menu shown in FIG. 7 includes … an information area 45 …" [0035]; see Fig.7).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 1, and further in view of Toma et al. (US 2014/0303499 A1; published on 10/09/2014) (hereinafter "Toma").

Regarding claim 5, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, except wherein the system input further comprises orientation information of the target anatomy with respect to the transducer array generated by a segmentation model of the target anatomy.
However, in the same field of endeavor, Toma teaches wherein the system input further comprises orientation information of the target anatomy with respect to the transducer array generated by a segmentation model of the target anatomy ("During the above, the vascular region detection unit 102 detects both shape of a vascular wall region in the vascular region and also a blood vessel extension direction." [0058]; "... the measurement position determination unit may detect the specific part based on a 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with the measurement determination based on orientation information as taught by Toma. Doing so would make it possible to provide "guidance that urges a user to change position or orientation of the ultrasound probe" (see Toma; [0051]).


Claim 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 8 and claim 1 respectively, and further in view of Deischinger et al. (US 2011/0255762 A1; published on 10/20/2011) (hereinafter "Deischinger").

Regarding claim 9, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 8, except wherein the system controller is adapted to modify the at least one 3D image and control settings of the system according to a macro stored in memory.
However, in the same field of endeavor, Deischinger teaches wherein the system controller is adapted to modify the at least one 3D image and control settings of the system ("The operations of the sub-modules illustrated in FIG. 10 may be controlled by 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).

Regarding claim 10, Yuji in view of in view of Kiefer, Kariathungal and Deischinger teaches all claim limitations, as applied in claim 9, and Deischinger further teaches wherein the system controller is further coupled to receive macros from a macro storage and controller ("The computer or processor executes a set of instructions that are stored in one or more storage elements …" [0069]), and outputs coupled to the processor (see data flow in Fig.10 to 2D video processor module and 3D processor module).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would 

Regarding claim 13, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, except wherein the processor comprises a B mode processor and a Doppler processor.
However, in the same field of endeavor, Deischinger teaches wherein the processor comprises a B mode processor and a Doppler processor ("The sub-modules also may be implemented as software modules within a processing unit." [0049]; "… a power Doppler sub-module 254, a B-mode sub-module 256, a spectral Doppler sub-module 258 …" [0050]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer, Kariathungal and Deischinger, as applied in claim 10, and further in view of Gilling (US 6,126,601; published on 10/03/2000).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).
Yuji in view of Kiefer, Kariathungal and Deischinger fails to explicitly teach a beamformer controller having an output coupled to the beamformer, wherein an output of the system controller is further coupled to the beamformer controller.
However, in the same field of endeavor, Gilling teaches a beamformer controller having an output coupled to the beamformer ("The scan control sequencer 16 provides real-time {acoustic vector rate} control inputs to the beamformer 2 …" Col.3, Ln.7 - 30; see Fig.1), wherein an output of the system controller is further coupled to the beamformer controller ("The master controller 12 performs system level control functions." Col.3, Ln.7 - 30; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound control as taught by Yuji 

Regarding claim 12, Yuji in view of Kiefer, Kariathungal, Deischinger and Gilling teaches all claim limitations, as applied in claim 11, and Deischinger further teaches wherein the system controller is further adapted to control the processor in response to its receipt of the macro ("The operations of the sub-modules illustrated in FIG. 10 may be controlled by a local ultrasound controller 250 or by the processor module 236." [0050]; "The user may freeze the cine loop by entering a freeze command at the user interface 224. The user interface 224 may include, for example, a keyboard and mouse and all other input controls associated with inputting information into the ultrasound system 200 ..." [0056]; "A 3D processor sub-module 300 is also controlled by the user interface 224 ..." [0057]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).
Although Deischinger does not explicitly teach the controlling of the beamformer, the beamforming control is the fundamental function of ultrasound scanning for any ultrasound apparatus.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound control as taught by Yuji with the ultrasound control as taught by Gilling. Doing so would make it possible to provide a system with "a low-cost alternative similar to a large customized ASIC implementation" (see Gilling; Col.2, Ln.26 - 45).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793